       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 1 of 28                      FILED
                                                                                  2020 May-20 PM 04:57
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


PAMELA BORDEN,                             )
                                           )
       Plaintiff,                          )
                                           )   Civil Action Number
vs.                                        )   2:18-cv-01547-AKK
                                           )
BIRMINGHAM HEART CLINIC,                   )
P.C.,                                      )
       Defendant.                          )


                          MEMORANDUM OPINION

      Pamela Borden asserts claims against her former employer, Birmingham

Heart Clinic, P.C. (“BHC”), for alleged violations of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 1981, the Age Discrimination in Employment Act

(“ADEA”), the Americans with Disabilities Act (“ADA”), and the Americans with

Disabilities Act Amendments Act of 2008 (“ADAAA”). Doc. 23. According to

Borden, BHC discriminated against her by, among other things, failing to provide

her with proper training and reasonable accommodations, and retaliated against her

after she complained of the discrimination by harassing her and finding that she

abandoned her job. Id. BHC moves for summary judgment on all of Borden’s

claims, arguing in part that Borden voluntarily resigned and cannot establish that she

suffered an adverse employment action. Docs. 43; 44. Because questions of fact
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 2 of 28




exist regarding whether BHC failed to provide training to Borden that it provided to

an employee outside her protected classes and whether that failure was an adverse

employment action, BHC’s motion fails as to the race and age discrimination claims

based on the alleged failure to train. However, because BHC reasonably believed

that Borden voluntarily resigned, and for the additional reasons discussed below, the

balance of BHC’s motion is due to be granted.

                                              I.

       Before addressing the motion for summary judgment, the court turns first to

BHC’s motion to strike. Doc. 53. Because motions to strike summary judgment

evidence are no longer appropriate, 1 the court construes the motion as objections to

the evidence. Under Rule 56(c)(2), “[a] party may object that the material cited to

support or dispute a fact cannot be presented in a form that would be admissible in

evidence,” and “[t]he burden is on the proponent to show that the material is

admissible as presented or to explain the admissible form that is anticipated.” Fed.

R. Civ. P. 56(c)(2) advisory committee’s notes (2010 amendments).

       First, BHC objects to purportedly conclusory statements in Borden’s brief on

the grounds that Borden did not cite supporting evidence. Doc. 53 at 2-4. Only two

of the statements are alleged facts recited in Borden’s statement of facts, see id., and,


1
  See Fed. R. Civ. P. 56(c)(2) advisory committee’s notes (2010 amendments) (“There is no need
to make a separate motion to strike.”); Campbell v. Shinseki, 546 F. App’x 874, 879 (11th Cir.
2013).
                                              2
         Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 3 of 28




contrary to BHC’s contention, Borden cites evidence to support those statements,

see doc. 52 at 6, 8. 2 Thus, BHC’s objections are overruled.

       Next, BHC contends that Exhibit 11 to Borden’s response contains

inadmissible hearsay. “‘[A] district court may consider a hearsay statement . . . if

the statement could be reduced to admissible evidence at trial . . . .’” Jones v. UPS

Ground Freight, 683 F.3d 1283, 1294-95 (11th Cir. 2012) (quoting Macuba v.

Deboer, 193 F.3d 1316, 1322-23 (11th Cir. 1999)). Exhibit 11 consists in part of

typed notes of a conversation between Shae Williams, who worked with Borden at

BHC; Carrie Virgona, BHC’s Director of Human Resources; and Tonya White,

BHC’s Practice Administrator.            See doc. 52-11.        BHC objects to statements

attributed to Williams about her experiences at BHC, contending that Borden cannot

reduce the statements to admissible evidence at trial because they are not based on

Borden’s personal knowledge. Doc. 53 at 7-11. This contention is unavailing

because Borden may decide to call Williams to testify about these contentions at a

potential trial of this matter. See Jones, 683 F.3d at 1295. Accordingly, BHC’s

objections to Exhibit 11 are overruled.




2
 The remaining purportedly conclusory statements are contained in Borden’s arguments, and BHC
also objects to statements in Borden’s arguments that allegedly misrepresent its employee
handbook. Doc. 53 at 2-6. Because BHC’s response to Borden’s arguments are a matter for its
reply brief rather than a motion to strike, and the employee handbook speaks for itself, the court
does not address BHC’s objections to these statements.
                                                3
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 4 of 28




      The court turns now to the motion for summary judgment. In Part II, the court

will discuss the relevant standard, followed by the statement of facts in Part III. Part

IV is the analysis of the claim, and Part V is the conclusion.

                                          II.

      Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment

is proper “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56.

“Rule 56[] mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986) (alteration in original). The moving party bears the initial burden

of proving the absence of a genuine issue of material fact. Id. at 323. The burden

then shifts to the nonmoving party, who is required to “go beyond the pleadings” to

establish that there is a “genuine issue for trial.” Id. at 324 (citation and internal

quotation marks omitted). A dispute about a material fact is genuine “if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248.

      On summary judgment motions, the court must construe the evidence and all

reasonable inferences arising from it in the light most favorable to the non-moving


                                           4
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 5 of 28




party. Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970). See also Anderson,

477 U.S. at 255. Any factual disputes will be resolved in the non-moving party’s

favor when sufficient competent evidence supports the non-moving party’s version

of the disputed facts. See Pace v. Capobianco, 283 F.3d 1275, 1276, 1278 (11th Cir.

2002) (a court is not required to resolve disputes in the non-moving party’s favor

when that party’s version of events is supported by insufficient evidence). However,

“mere conclusions and unsupported factual allegations are legally insufficient to

defeat a summary judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th

Cir. 2005) (per curiam) (citing Bald Mountain Park, Ltd. v. Oliver, 863 F.2d 1560,

1563 (11th Cir. 1989)). Moreover, “[a] mere ‘scintilla’ of evidence supporting the

opposing party’s position will not suffice; there must be enough of a showing that

the jury could reasonably find for that party.” Walker v. Darby, 911 F.2d 1573, 1577

(11th Cir. 1990) (citing Anderson, 477 U.S. at 252).

                                         III.

      BHC provides cardiology and related medical care on an out-patient basis at

several locations, including the Vein Center in Trussville, Alabama where Borden

worked. Docs. 45-1 at 2-3; 45-6 at 3. BHC employs clinical employees who, among

other things, call patients to the back and prepare them for the physicians, and scrub

technicians to assist physicians with procedures such as venous ablations. Docs. 45-

1 at 4-5; 45-2 at 6, 31; 45-5 at 2. Venous ablations involve the introduction of


                                          5
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 6 of 28




catheters into a vein, and during the procedures, a scrub tech threads thin wires into

the catheters so the physician can then advance the catheter into the targeted vein.

Doc. 45-1 at 3-4.

      BHC hired Borden, an African American over the age of forty, as a scrub tech

at the Vein Center in February 2018 to replace Tiffany Putnam, a younger Caucasian

woman. Docs. 45-3 at 20; 45-4 at 2; 45-6 at 3. Borden has diabetic retinopathy,

which requires monthly eye injections to prevent loss of her sight. Doc. 45-3 at 29-

30, 51. Borden disclosed her condition before she began working for BHC. Id. at

29. According to Borden, her retinopathy made it difficult for her to read a small

computer screen, but did not otherwise impact her ability to perform her duties. Id.

at 39, 42.

        Prior to joining BHC, Borden worked as a medical assistant, and she had no

prior experience as a scrub tech or assisting with venous ablations. Docs. 45-2 at

10-11; 45-3 at 20. Heather Baynham, a Caucasian woman and the Vein Center

Supervisor or Manager, supervised Borden. Docs. 45-2 at 6; 45-6 at 3; 45-8 at 1-2.

Baynham placed Putnam in charge of training Borden. Docs. 45-3 at 36; 45-6 at 3.

However, according to Borden, Putnam did not adequately train her, and when she

asked Putnam questions, Putnam responded by stating that she “mentioned that to

[Borden] last week” or that she “told [Borden] that yesterday.” Doc. 45-3 at 35, 43.

Although Borden complained to Baynham about the lack of adequate training,


                                          6
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 7 of 28




nothing changed. Id. at 43, 47. In light of Putnam’s purported failures, Borden also

sought help from Taylor Smith and Chandley Buttram, two younger, Caucasian co-

workers. Id. at 36, 43. However, they refused also to help Borden. Id. Shae

Williams, another African-American scrub tech, also reported that she did not

receive proper training. Doc. 52-11 at 5. According to Williams and Borden,

Baynham provided Morgan Cantrell, a younger Caucasian woman, more training

than they received. Docs. 52-11 at 5; 45-3 at 43.

      Borden alleges also that her co-workers began harassing her soon after she

started working. Doc. 45-3 at 34. For example, her Caucasian co-workers discussed

how Williams, the only other African-American employee, did not take the job

seriously and seemed disinterested because she did not ask questions. Id. at 35.

Thus, to prevent appearing disinterested, Borden asked many questions, but no one

would answer them. Id. Then, on the first Monday Borden worked at BHC, Smith

shut down the computer after she clocked in instead of allowing Borden to clock in,

and “everybody” walked away laughing. Id. On other occasions, Putnam, Smith,

and Brittany Roden, another Caucasian co-worker, walked out of a room after

Borden walked in, and Williams told Borden to “[g]et used to it” because “this is the

way they treat you.” Id. at 36. In addition, Borden’s co-workers commented that

she was too old to start a new job and that she might have trouble keeping up. Id. at

35-36. Borden complained to Baynham almost every other day about her co-


                                         7
           Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 8 of 28




workers’ behavior, and after Baynham spoke to the other employees, “things got a

little worse.” Id. at 39, 42.

      In late April 2018, Borden met with Tonya White, BHC’s Practice

Administrator, to complain about harassment from Baynham and her co-workers.

Docs. 45-3 at 42. Borden reported that her co-workers talked to her “in a very harsh

way,” that Baynham treated her harshly in front of a patient for something another

employee did, and that every time she reported her co-workers’ behavior, “things

started getting worse.” Id. Borden also relayed that she needed more training and

that she and Williams received different training than the Caucasian employees.

Doc. 45-2 at 33.

      Based on the meeting, White suggested that Borden transfer to a clinic

position. Id. White believed the clinic position was in Borden’s “wheelhouse” and

that Borden would perform better in that position. Docs. 45-2 at 33; 45-3 at 43.

Accordingly, that same month, BHC transferred Borden to a clinic position. Doc.

45-6 at 3. Borden’s pay remained the same, and Baynham continued to supervise

Borden. Docs. 45-2 at 63; 45-6 at 3-4. In addition, Borden continued to interact

with the same co-workers who allegedly harassed her before the transfer. Doc. 45-

2 at 63.

      In early April 2018, Borden asked Tavares McElrath if BHC’s Nuclear Center

where McElrath worked had any openings. Docs. 45-3 at 33; 45-7 at 2-3; 52-14 at


                                         8
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 9 of 28




2. McElrath replied that they might have an opening for an experienced stress tech,

and directed Borden to White. Id. Sometime thereafter, White informed Borden

there were no current openings in the Nuclear Center, and Borden in turn expressed

that she wanted to transfer to a different position at BHC. See doc. 45-3 at 33. And,

although BHC had an open position for a medical assistant in the Nuclear Center in

late April when Borden met with White to complain about her co-workers’ harassing

behavior, in response to Borden’s request for a transfer to a different position, BHC

transferred Borden instead to the clinic position at the Vein Center. Docs. 45-2 at

33; 45-3 at 34; 45-6 at 3. 3 At some point in late April, Borden also asked Pam Wynn,

BHC’s Office Manager, for a transfer to another location. See id.

       Early in the morning on May 23, 2018, Borden called Baynham to report that

“the Vein Center is not for [her]” and that she “would not be back to the Vein

Center.” Doc. 45-3 at 47. Borden did not report to work that day. See id. After

calling Baynham, Borden called Wynn to relay that she “was having such an anxiety

attack that [she] could not go back down to the Vein Center” because of the

retaliation and hostile environment. Id. Borden told Wynn she was not quitting, but

that BHC had “to find [her] another place” to work than the Vein Center. Id. at 48.




3
 BHC contends that Borden lacked the required experience for the position at the Nuclear Center.
See doc. 45-2 at 29. Borden disagrees, citing her EKG work as proof of her qualification for the
position at the Nuclear Center. See doc. 52 at 7; 45-3 at 13-14.

                                               9
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 10 of 28




According to Borden, Wynn told Borden to stay home, and asked Borden if she

would meet with Dr. Andrew Brian, a member of BHC’s executive committee, to

discuss her experience at the Vein Center. Id. at 47. Thereafter, White and Carrie

Virgona, BHC’s Director of Human Resources, called Borden, and Borden told them

that she would not return to the Vein Center because of the discriminatory and

harassing conduct. Doc. 45-6 at 4.

      Borden met with Dr. Brian, Amanda Mulvehill (BHC’s Clinic Director), and

Wynn two days later. Docs. 45-2 at 34; 45-3 at 47. Borden believed that BHC

convened the meeting for her to tell Dr. Brian about her experiences at the Vein

Center. Doc. 45-3 at 47. Indeed, Dr. Brian apologized for the harassment Borden

had endured. Id. at 47-48. But, at the beginning of the meeting, Wynn gave Borden

an exit interview form to complete. Id. Borden expressed surprise at the form,

informing Wynn of her belief that she was asking for a transfer rather than quitting

her job. See id. at 48-49. Wynn told Borden to “just fill [it] out . . . .” Id. at 49.

Borden completed the exit interview form as requested, indicating that she was

resigning due to dissatisfaction with her supervisor, co-workers, and working

conditions. Doc. 45-10 at 2.

      After the meeting, when Borden called Wynn to inquire about her transfer

request, Wynn told Borden that BHC’s executive committee would meet to discuss

Borden’s job.    See doc. 45-3 at 49.      The executive committee subsequently


                                         10
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 11 of 28




determined that Borden quit or abandoned her job and was ineligible for rehiring.

See docs. 45-2 at 48; 45-3 at 49. As a result, White and Wynn informed Borden that

BHC decided that Borden “had abandoned [her] job, and since [Borden] quit without

a two weeks’ notice that [she] would not be eligible for rehire.” Doc. 45-3 at 49.

Thereafter, a younger Caucasian woman replaced Borden in the clinic position. Doc.

45-2 at 58-59.

                                               IV.

       Borden asserts claims for race and age discrimination in violation of Title VII,

§ 1981, and the ADEA, (counts one and four), retaliation in violation of Title VII

and § 1981 (count two), and disability discrimination and failure to accommodate in

violation of the ADA and ADAAA (count five). 4


4
  Borden also asserts a hostile work environment claims under Title VII and § 1981 (count three).
Doc. 23 at 15-17. But, Borden did not respond to BHC’s arguments for summary judgment on
that claim. See doc. 52. “[G]rounds alleged in the complaint but not relied upon in summary
judgment are deemed abandoned.” Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599
(11th Cir. 1995). Therefore, Borden waived the claim. Alternatively, the claim fails on the merits.

To establish her hostile work environment claims, Borden must show that BHC subjected her to
unwelcome harassment, the harassment was based on her protected status, and the harassment was
sufficiently severe or pervasive to alter the terms and conditions of employment and create a
discriminatorily abusive working environment. Reeves v. C.H. Robinson Worldwide, Inc., 594
F.3d 798, 808 (11th Cir. 2010) (quotation omitted). “Either severity or pervasiveness is sufficient
to establish a violation of Title VII” and § 1981. Id. (emphasis in original). Additionally, it is a
“bedrock principle that not all objectionable conduct or language amounts to discrimination under
Title VII [or § 1981].” Jones, 683 F.3d at 1297. Rather “only conduct that is ‘based on’ a protected
category, such as race, may be considered in a hostile work environment analysis.” Id.

Borden alleges BHC subjected her to a hostile work environment based on the following incidents:
(1) Smith shut a computer down instead of allowing Borden to clock in, and other employees
laughed; (2) co-workers made comments that Borden was too old to start a new job or to keep up,
and no one would speak to Borden the morning after she complained to Baynham about the
                                                11
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 12 of 28




                                                A.

       The alleged race and age discrimination is limited to these actions: (1) the

decision to transfer Borden to a clinic position, (2) the determination that Borden

resigned, and (3) the failure to adequately train Borden. See doc. 23. Because

Borden relies on circumstantial evidence, she may prove her claims using the

burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973), and Texas Dep’t. of Community Affairs v. Burdine, 450 U.S. 248

(1981). See Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330-31 (11th Cir.

1998); Kragor v. Takeda Pharm. America, Inc., 702 F.3d 1304, 1308 (11th Cir.

2012) (citation omitted). Under that familiar framework, Borden bears the initial

burden of establishing a prima facie case by showing she is a “qualified member of



comments; (3) Smith told Borden not to use her computer and a phone in a procedure room and
wiped down everything Borden touched when Borden left the room; (4) a co-worker told Borden
to go back to her previous job; (5) Borden’s lunch was thrown away on several occasions; (6) Dr.
Thompson called Borden an idiot on one occasion and told her that she needed to learn to count;
(7) Baynham spoke harshly to Borden and Williams, but not to Caucasian employees; (8) Putnam
told several employees, including Borden, about an incident in which Putnam “had some black
guys [] pull up in her driveway, and she ran out with her pistol,” and Putnam later told Borden that
she did not want Borden to think Putnam is racist; and (9) Caucasian co-workers walked out when
Borden walked in to a room, and Williams told Borden to get used to it because it was “the way
they treat you.” Docs. 52 at 10-11; 45-3 at 35-38. As to the first six incidents, while Borden’s co-
workers’ behavior was immature, churlish, and inappropriate, Borden has not shown that those
incidents were motivated by race, and the court cannot consider that behavior in its analysis of
Borden’s hostile work environment claim. And, even if the court could consider all of the alleged
harassing incidents, they are not objectively severe or pervasive enough to alter the terms and
conditions of Borden’s employment. See, e.g., Guthrie v. Waffle House, 460 F. App’x 803, 807
(11th Cir. 2012) (finding that “a few dozen comments or actions . . . spread out over a period of
eleven months” was insufficiently frequent); Mendoza v. Borden, Inc., 195 F.3d 1238 (11th Cir.
1999). Thus, while the harassment caused Borden great distress and is unacceptable in a
workplace, it does not give rise to a hostile work environment claim.
                                                12
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 13 of 28




a protected class and was subjected to an adverse employment action in contrast to

similarly situated employees outside her protected class.” Alvarez v. Royal Atl.

Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010) (citation omitted). But,

“‘establishing the elements of the McDonnell Douglas framework is not, and never

was intended to be, the sine qua non for a plaintiff to survive a summary judgment

motion in an employment discrimination case.’” Lewis v. City of Union city,

Georgia, 934 F.3d 1169, 1185 (11th Cir. 2019) (quoting Smith v. Lockheed-Martin

Corp., 644 F.3d 1321, 1328 (11th Cir. 2011)). And, “‘the plaintiff will always

survive summary judgment if he or she presents circumstantial evidence that creates

a triable issue concerning the employer’s discriminatory intent.’” Id. (alteration in

original omitted). “A triable issue of fact exists if the record, viewed in a light most

favorable to the plaintiff, presents ‘a convincing mosaic of circumstantial evidence

that would allow a jury to infer intentional discrimination by the decisionmaker.’”

Lockheed-Martin Corp., 644 F.3d at 1328 (quotation omitted).

                                           1.

      BHC asserts that Borden’s race and age discrimination claims fail because

Borden cannot show she suffered an adverse employment action. Doc. 44 at 18-21.

In particular, BHC contends that Borden voluntarily resigned and that its decisions

to transfer Borden to a clinic position and to allegedly not provide Borden adequate

training were not adverse employment actions. Id. An “‘employee must show a


                                          13
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 14 of 28




serious and material change in the terms, conditions, or privileges of employment’

so that a ‘reasonable person in the circumstances’ would find ‘the employment

action to be materially adverse.’” Jefferson v. Sewon America, Inc., 891 F.3d 911,

921 (11th Cir. 2018) (quoting Davis v. Town Lake Park, 245 F.3d 1232, 1239 (11th

Cir. 2001)) (alteration and emphasis in original omitted). A voluntary resignation

generally does not qualify, but an employee may show she suffered an adverse action

if her resignation was involuntary. See Williams v. Alabama Dep’t of Corr., 649 F.

App’x 925, 928 (11th Cir. 2016) (citing Hargray v. City of Hallandale, 57 F.3d 1560,

1568 (11th Cir. 1995)). “Two situations warrant deeming an employee’s resignation

involuntary: ‘(1) where the employer forces the resignation by coercion or duress; 5

or (2) where the employer obtains the resignation by deceiving or misrepresenting a

material fact to the employee.’” Rodriquez, 863 F.3d at 1352 (quoting Hargray, 57

F.3d at 1568).

                                                a.

       BHC contends that Borden voluntarily resigned based on evidence that

Borden called Baynham and told her that “the Vein Center was not for [her]” and



5
  The Eleventh Circuit has “identified a non-exhaustive list of five factors to guide [the] analysis
into [whether an employee was forced to resign]: ‘(1) the employee was given an alternative to
resignation; (2) the employee understood the nature of the choice [s]he was given; (3) the employee
was given a reasonable time in which to choose; (4) the employee was permitted to select the
effective date of the resignation; and (5) the employee had the advice of counsel.” Rodriquez v.
City of Doral, 863 F.3d 1343, 1352 (11th Cir. 2017) (quoting Hargray, 57 F.3d at 1568).

                                                14
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 15 of 28




that Borden “would not be back to the Vein Center,” doc. 45-3 at 47; see also docs.

45-11 at 2-4; 52-9 at 10, and on an exit interview Borden signed indicating that she

resigned due to dissatisfaction with her supervisor, co-workers, and working

conditions, doc. 45-10 at 2. Additionally, BHC cites Borden’s EEOC charge, where

Borden states that she “informed [her] employer that [she] would not be able to

return to [her] specific office due to the treatment” she encountered and that she “was

called to a meeting to explain the issues and [her] reasons for not returning.” Doc.

45-11 at 2. Borden acknowledges that she made the call to Baynham and signed the

exit interview form, doc. 45-3 at 47, but disputes BHC’s characterization of the

evidence and that she voluntarily resigned, id. at 47-50; doc. 52 at 12-13, 15-18.

      Borden argues that BHC forced her to resign because she (1) did not discuss

options concerning resignation with Wynn or Dr. Brian, (2) did not understand the

purpose of completing the exit interview form, (3) did not have a reasonable time to

choose to resign because she was not aware of the purpose of her meeting with Dr.

Brian until BHC gave her the exit interview form, and (4) did not have the advice of

counsel before she completed the form. Doc. 52 at 16-18. These contentions are

unavailing and overlook that Borden had already informed Baynham that she would

not return to her position before she talked to Wynn or met with Dr. Brian. Indeed,

Borden unambiguously expressed to Baynham that she would not return to the Vein

Center, and, in light of her statement to Baynham, Borden testified that she


                                          15
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 16 of 28




understood that BHC would not schedule her to work at the Center after that

conversation. See doc. 45-3 at 47-48. Thus, BHC could have reasonably interpreted

Borden’s statement to Baynham as a resignation.

       And, while Borden may have hoped that BHC would transfer her to a different

location after she subsequently relayed the reason for her decision, there is no

evidence that BHC indicated that it would do so. In fact, Borden admits that she did

not know if BHC had any vacancies at its other locations when she made her

decision. Id. at 48. In addition, it is not objectively reasonable for an employee to

expect that she could force her employer to transfer her to a new position by refusing

to work in her current position, especially without prior notice of her decision. 6

Consequently, based on the record before the court, Borden has failed to establish

that BHC forced her resignation by coercion or duress. As a result, the record

supports BHC’s contention that Borden voluntarily resigned—albeit because

Borden no longer wanted to, or felt she could not, work in an allegedly




6
  The court understands that Borden may have felt her refusal to return was reasonable and
necessary in light of the discrimination and harassment she believed she experienced at the Vein
Center. However, Borden did not plead a constructive discharge claim, see doc. 23, or argue
constructive discharge in her opposition to BHC’s motion, see doc. 52. Moreover, the court is not
sure that Borden’s contentions would rise to such a claim in any event. To prove constructive
discharge, Borden must show that her “working conditions [became] so intolerable that a
reasonable person in the employee’s position would have felt compelled to resign . . . .” Pa. State
Police v. Suders, 542 U.S. 129, 141 (2004). The alleged conduct Borden describes falls short of
the legal standard necessary to show that she suffered harassment and discrimination sufficiently
severe or pervasive to alter the terms and conditions of employment. See pp. 11-12, n.4, supra.

                                                16
           Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 17 of 28




discriminatory and hostile environment. Thus, her resignation is not an adverse

employment action.

                                                   b.

          BHC argues next that Borden’s transfer from the scrub technician position to

a clinic position was not an adverse employment action.                        Doc. 44 at 19-20.

“Generally, a ‘transfer to a different position can constitute an adverse employment

action if it involves a reduction in pay, prestige, or responsibility.” Ware v. Supreme

Beverage Co., 927 F. Supp. 2d 1244, 1251 (N.D. Ala. 2013) (quoting Hinson v.

Clinch Cnty., Georgia Bd. of Educ., 231 F.3d 821, 828 (11th Cir. 2000)) (alterations

in original omitted). In this case, Borden did not cite to any facts challenging BHC’s

evidence that her transfer did not result in a loss of pay, and that the clinic position

had substantially the same amount of prestige and responsibility as her old position. 7

See docs. 45-6 at 4; 52. Thus, Borden’s transfer does not constitute an adverse

employment action.

                                                   c.

          BHC also contends that any training it purportedly denied Borden was not

material or an adverse employment action. Docs. 44 at 20-21; 54 at 7. An employee

may show she suffered an adverse employment action if her employer denied her



7
    Borden asserts without any proof that the clinic position is less prestigious. Doc. 52 at 31.

                                                   17
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 18 of 28




material training opportunities. Johnson v. Gestamp Ala., LLC, 946 F. Supp. 2d

1180, 1202 (N.D. Ala. 2013) (citing Turlington v. Atlanta Gas Light Co., 135 F.3d

1428, 1435 n.16 (11th Cir. 1998)). 8 The parties agree that Borden did not have prior

experience with the procedures she would have to perform as a scrub technician.

Doc. 45-3 at 21. And, Borden testified that she did not get the training she needed,

that she complained to Baynham and White, and that although Baynham and White

assured Borden she would receive the necessary training, “it never happened.”

Docs. 45-3 at 42-43, 47; 45-11 at 2; 45-12 at 2; see also doc. 45-2 at 33, 45. Despite

the alleged lack of training, allegedly, Baynham still belittled Borden for her

performance on certain tasks. Docs. 45-11 at 2; 45-12 at 2. For example, although

Borden purportedly never received training on preparing the paperwork patients

must sign, Baynham “went off about” a mistake Borden made. Doc. 45-3 at 51. In

addition, White believed Borden needed more training than she received for the

scrub tech position, doc. 45-2 at 62, and BHC eventually transferred Borden to a

clinic position based on the belief that Borden would be more successful in that

position. All of this evidence, which the court must accept as true, indicates that the

lack of training affected Borden’s ability to perform her duties as a scrub tech and,




8
 See also Chaib v. Indiana, 744 F.3d 974, 982 (7th Cir. 2014), overruled on other grounds by
Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016) (“[A] failure or refusal to train an
employee based on that employee’s membership in a protected class is an adverse action.”).
                                                18
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 19 of 28




therefore, was material. As a result, a reasonable jury could find that BHC’s failure

to train Borden qualifies as an adverse employment action. 9

       But, establishing an adverse employment action is only one part of the prima

facie case inquiry. To prevail, Borden must also show that BHC treated similarly-

situated employees outside Borden’s protected classes more favorably. Contrary to

BHC’s contention otherwise, see doc. 44 at 21-22, Borden testified that BHC did not

provide adequate training to her or Williams, the only African-American employees

at the Vein Center, and that BHC provided more extensive one-on-one training to

another scrub technician, Cantrell, a Caucasian woman in her 20s. See docs. 45-3 at

42; 45-11 at 2; 45-12 at 2. And, Williams also reported that Cantrell received more

training than she and Borden did, and that Baynham allegedly “took [Cantrell] into

a room, opened packs, and that she had someone pretend to be the patient and let

[Cantrell] practice.” Docs. 45-2 at 44; 52-11 at 5. Construing that evidence in the

light most favorable to Borden, a reasonable jury could find that BHC treated

similarly-situated employees outside of Borden’s protective classes more favorably

with respect to training opportunities.




9
 See Bullock v. Widnall, 953 F. Supp. 1461, 1473 (M.D. Ala. 1996) (finding that a plaintiff had
not proved his non-selection for a training course was an adverse employment action when there
was no evidence the training “would affect his salary, chances of promotion, [or] ability to perform
his job”).

                                                19
           Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 20 of 28




                                                2.

          In summary, Borden has not shown the existence of a question of material fact

regarding whether her transfer to a clinic position and her resignation qualified as

adverse employment actions. Thus, Borden’s race and age discrimination claims

based on her resignation and transfer to a clinic position fail. However, Borden has

shown at least a question of fact regarding whether the alleged failure to adequately

train her for the scrub technician position constituted an adverse employment action

and whether BHC offered more training to a similarly-situated employee outside her

protected classes. In light of BHC’s failure to show that Borden was not qualified

for the scrub technician position, 10 a factual dispute exists regarding Borden’s prima

facie case of race and age discrimination. Therefore, because BHC has not proffered

any non-discriminatory reason for its alleged failure to adequately train Borden, and

“[e]stablishment of the prima facie case in effect creates a presumption that the

employer unlawfully discriminated against the employee,” Burdine, 450 U.S. at

254, 11 BHC’s motion on the failure to provide adequate training claims fails.


10
     See doc. 45-2 at 27.
11
   BHC relies on Gross v. FBL Fin. Servs., Inc., 557 U.S. 167 (2009), to argue that Borden’s age
discrimination claim fails because Borden cannot prove that age was the “but-for” cause of any
adverse action. Doc. 44 at 22-23. In Gross, the Supreme Court held that “[t]o establish a disparate-
treatment claim under the plain language of the ADEA [], a plaintiff must prove that age was the
‘but-for’ cause of the employer’s adverse decision.” 557 U.S. at 176. But, post-Gross, courts in
this Circuit still “apply the McDonnell Douglas framework to determine whether [the plaintiff]
established a prima facie case that age discrimination was the but-for cause of [her] adverse
employment action.” Horn v. United Parcel Servs., Inc., 433 F. App’x 788, 793 (11th Cir. 2011)
                                                20
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 21 of 28




                                              B.

       Next, Borden asserts that BHC retaliated against her in violation of Title VII

and § 1981 by harassing her and discharging her after she complained of race

discrimination. 12 Doc. 23 at 13-15. To prevail on these claims, Borden must first

establish a prima facie case by showing “that [s]he engaged in statutorily protected

activity, [s]he suffered a materially adverse action, and there was some causal

relation between the two events.” Butler v. Alabama Dep’t of Transp., 536 F.3d

1209, 1213 (11th Cir. 2008) (quotation omitted). An employee engages in protected

activity when she “reasonably believed that [s]he was opposing a violation of Title

VII [or § 1981] by [her] employer,” Little v. United Techs., Carrier Transicold Div.,

103 F.3d 956, 960 (11th Cir. 1997), and protected activity includes formal

complaints and also informal complaints to a supervisor about discriminatory

conduct, Shannon v. Bellsouth Telecomm., Inc., 292 F.3d 712, 715 n.2 (11th Cir.

2002) (citing Rollins v. Fla. Dep’t of Law Enforcement, 868 F.2d 397, 400 (11th Cir.

1989)). To satisfy the adverse action element, an employee must show that the

challenged action “well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White,


(citation omitted); see also Sims v. MVM, Inc., 704 F.3d 1327, 1332-33 (11th Cir. 2013). Thus,
because there are at least questions of fact regarding Borden’s prima facie case, BHC has not
shown that, as a matter of law, Borden cannot prove but-for causation to support her age claims.
12
  In her Amended Complaint, Borden also pleads a retaliation claim premised on a denial of pay,
doc. 23 at 13, but she has abandoned that claim, see docs. 45-3 at 26; 52.
                                              21
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 22 of 28




548 U.S. 53, 68 (2006) (quotation and internal quotation marks omitted). Satisfying

the causation element requires an employee to prove that but for the employer’s

desire to retaliate, she would not have suffered the adverse employment actions. See

Booth v. Pasco Cnty., 757 F.3d 1198, 1207 (11th Cir. 2014) (citing Univ. of Texas

Southwestern Med. Ctr. v. Nassar, 570 U.S. 338, 363 (2013)). She can prove this

through “sufficient evidence that the decision-maker became aware of the protected

conduct, and that there was a close temporal proximity between this awareness and

the adverse action.” Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1180 n.30 (11th

Cir. 2003) (citation and alteration in original omitted).

      Borden contends she engaged in protected activity on at least three

occasions—when she complained to Dr. Brian, Baynham, and White about alleged

discrimination. According to Borden, in retaliation for her complaint to Dr. Brian,

BHC effectively discharged her by finding that she abandoned her job. Doc. 52 at

22. But, Borden’s meeting with Dr. Brian occurred after the alleged retaliatory

harassment and after Borden announced to her supervisor that she would not return

to her job. See doc. 45-3 at 47-48. Thus, no causal link exists between Borden’s

complaints to Dr. Brian and the alleged retaliatory conduct. See Austin v. Mac-Lean

Fogg Co., 999 F. Supp. 2d 1254, 1263 (N.D. Ala. 2014). Moreover, BHC presented

Borden with the exit interview form at the state of the meeting with Dr. Brian. Doc.

45-3 at 47-48. In other words, the decision to construe her conduct as a resignation


                                          22
        Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 23 of 28




was unrelated to the complaint Borden made to Dr. Brian. Finally, as discussed

above, BHC reasonably interpreted Borden’s decision not to return to the Vein

Center as a voluntary resignation, see pp. 14-17, supra, and, therefore, BHC’s

determination that Borden resigned or abandoned her job is not an adverse action

that can support a retaliation claim. 13

       Borden also contends that she engaged in protected activity when she

complained to White and Baynham about the harassment she faced. See doc. 52 at

11, 25-26. According to BHC, Borden’s complaints to White are not protected

activity because Borden did not mention race in her complaints. Doc. 44 at 32-34.

While Borden could not remember if she mentioned race discrimination during her

discussions with White, Borden testified that she informed White that her co-

workers harassed her and that every time Borden spoke “to anybody about the

treatment that [she] was getting, things started getting worse.” Doc. 45-3 at 42. And,

Borden informed White that she and Williams, the only two African-American

employees at the Vein Center, received different training than other employees.

Doc. 45-2 at 41, 45. Giving Borden the benefit of the doubt, she relayed sufficient

information to White for White to discern the nature of her complaint.



13
  Borden does not plead that BHC’s decision that she was not eligible for rehire was an adverse
employment action, see doc. 23, and she cannot amend her claims through arguments in her brief
opposing summary judgment, Lightfoot v. Henry Cnty. Sch. Dist., 771 F.3d 764, 779 (11th Cir.
2014) (citation omitted).

                                              23
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 24 of 28




      Ultimately, however, even if Borden did not inform White about alleged race

discrimination, Borden still engaged in protected activity because Borden

complained to Baynham “[p]retty much every other day” about the treatment she

endured from her co-workers, including an incident in which Cantrell would not

allow Borden, unlike her Caucasian co-workers, to use the phone in a procedure

room. See doc. 45-3 at 38-39, 42. This evidence is sufficient at this stage of the case

to establish that Borden’s complaints to Baynham are protected activity.

      Still, to establish a prima facie case of retaliation, Borden must show that she

suffered an adverse employment action as a result of her complaints. Butler, 536

F.3d at 1213. To meet this burden, Borden cites the alleged harassment she received

after she complained to White and Baynham. Doc. 23 at 13. The Eleventh Circuit

recognizes a cause of action for retaliatory hostile work environment. To establish

such a claim, Borden must show that the harassment she suffered was “sufficiently

severe or pervasive to alter the terms and conditions of employment . . . .” Gowski

v. Peake, 682 F.3d 1299, 1312, (11th Cir. 2012) (per curiam). But, the harassing

behavior Borden complains of does not satisfy that requirement. See pp. 11-12, n.4,

supra. As a result, BHC is entitled to summary judgment on the retaliation claim.

                                          C.

      Borden asserts also a claim for disability discrimination. Doc. 23 at 18-20.

To prevail on her claim under the ADA and ADAAA, Borden must show that:


                                          24
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 25 of 28




(1) she had an actual or perceived disability; (2) she was qualified to perform the

essential functions of the job, either with or without reasonable accommodation; and

(3) BHC subjected her to an adverse employment action because of her actual or

perceived disability. See Williams v. Motorola, Inc., 303 F.3d 1284, 1290 (11th Cir.

2002). At issue here is whether Borden has an actual or perceived disability.

      A physical impairment standing alone—in this case, diabetic retinopathy, see

doc. 45-3 at 29-30—is not sufficient to prove disability for purposes of the ADA,

Gordon v. E.L. Hamm & Assocs., Inc., 100 F.3d 907, 911 (11th Cir. 1996) (citations

omitted). Instead, Borden must show that her impairment substantially limits a

major life activity, such as working, or that she is “regarded as having such an

impairment . . . .” See 42 U.S.C. § 12102(1). According to BHC, Borden has not

identified any major life activity that is substantially limited by her retinopathy.

Docs. 44 at 29; 54 at 10. Indeed, Borden testified that she did not have trouble seeing

to perform procedures as a scrub tech and that it took her only “a little longer” to

read the text on a computer screen when training on the computer. Id. at 30, 42, 46.

Moreover, Borden has not pointed to any limitations caused by her retinopathy. See

doc. 52. Therefore, based on this record, Borden does not have an actual disability.

      As for Borden’s contention that BHC regarded her as disabled, see doc. 52 at

28-30, under the ADA, as amended by the ADAAA, “[a]n individual meets the

requirement of ‘being regarded as having [] an impairment [that substantially limits


                                          25
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 26 of 28




a major life activity]’ if the individual establishes that he or she has been subjected

to an action prohibited under [the Act] because of an actual or perceived physical or

mental impairment whether or not the impairments limits or is perceived to limit a

major life activity.” 42 U.S.C. § 12102(3). Borden contends she satisfies this

requirement because BHC knew she had diabetic retinopathy, physicians at the Vein

Center believed Borden had difficulty seeing while assisting with venous ablations,

and BHC transferred her to the clinic position based on its perception that she had

difficulty seeing during procedures. Doc. 52 at 28-29; see also doc. 45-2 at 33, 62.

But, as discussed above, Borden’s transfer to the clinic position was not an adverse

employment action.      See, p. 17, supra. Thus, even if BHC transferred Borden

because of a perceived disability, the transfer is not sufficient to establish a prima

facie case of disability discrimination. See Williams, 30 F.3d at 1290. And, Borden

has not pointed to any other action BHC took based on her perceived disability. See

doc. 52. Consequently, in light of Borden’s failure to show an adverse action against

her based on a perceived disability, the claim fails.

                                          D.

      Finally, Borden asserts that BHC violated the ADA by failing to

accommodate her disability. Doc. 23 at 18-20. An employer has “an affirmative

duty to provide reasonable accommodations for known disabilities, unless doing so

would result in undue hardship on the operation of the business.” Hudson v. Tyson


                                          26
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 27 of 28




Farms, Inc., 769 F. App’x 911, 917 (11th Cir. 2019) (citing 42 U.S.C.

§ 12112(b)(5)(A)). And, “[a]n employer’s failure to provide reasonable

accommodation to a disabled individual is itself discrimination . . . .” Id. In this

case, Borden had difficulty reading text on a regular computer screen, and she asked

Baynham if she could work with a bigger screen. Doc. 45-3 at 30. BHC contends

that Baynham allowed Borden to use a larger computer screen, and that it provided

Borden a reasonable accommodation. Doc. 44 at 30-31. For her part, Borden

contends that Baynham only allowed her to use the larger computer screen

“sometimes.” Doc. 52 at 31.

      Borden has failed to meet her burden on her failure to accommodate claim.

To begin, Borden offers no specifics. For example, Borden does not say how much

access she needed to a bigger computer screen and how much she actually received,

or the impact, if any, this had on her job. Moreover, Borden testified that in response

to her request to work on a “bigger” computer screen, Baynham “laughed and she

said she didn’t think it would be a problem,” and thereafter, Borden “sometimes”

used the “bigger” computer. Doc. 45-3 at 30. Borden’s testimony suggests that

BHC allowed her to use the “bigger” computer, and it does not indicate, as she

asserts in her brief, that BHC prevented her from using the “bigger” computer when

she needed it. Critically, Borden does not identify any instance in which Baynham

refused to allow Borden access to the “bigger” computer screen, see doc. 52, and


                                          27
       Case 2:18-cv-01547-AKK Document 60 Filed 05/20/20 Page 28 of 28




bases her claim solely on her vague testimony. Thus, on this record, Borden has

failed to create a material dispute regarding whether BHC provided her with a

reasonable accommodation. Therefore, the failure to accommodate claim fails.

                                         V.

      To close, BHC’s motion for summary judgment is due to be denied as to the

race and age discrimination claims based on BHC’s failure to provide Borden with

training it provided to similarly-situated employees outside of her protected classes.

The motion is due to be granted, however, as to the claims of race and age

discrimination based on Borden’s alleged discharge and transfer to the clinic

position, hostile work environment, retaliation, and disability discrimination and

accommodation claims. A separate order will be entered.

      DONE the 20th day of May, 2020.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                         28
